Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1, 10, 12, 13, and 21-31 are pending and are allowed herein.
	Claim 1 is amended herein.
	Claim 11 is cancelled herein.
Authorization for this Examiner’s amendment was given in an interview with Attorney Kilgore on 07/27/2022.

The application has been amended as follows: 

1. (Currently Amended) A composition comprising a polymerization product of a prepolymer and a linker with the prepolymer represented by I[BABBAB]nI, wherein independently for each occurrence A represents an anionic polysaccharide, B represents a single urethane or urea linkage derived from the reaction of a free hydroxyl group of a polysaccharide with an isocyanate group of a diisocyanate, such that BB is formed from the reaction of both isocyanate groups on a single aliphatic diisocyanate molecule, I represents an unreacted isocyanate from an aliphatic diisocyanate, and n represents an integer ranging from 1 to 10,000; and 
a linker comprising the structure ECE, with C representing an ether-ester copolymer block including a urethane linkage, wherein the ether-ester copolymer block is derived from the product of a polyether connected to a polyester via a diisocyanate,  and each occurrence of E represents a chain extender comprising a terminal hydroxyl group, a thiol group, an amine group, or a combination thereof, wherein the terminal hydroxyl, thiol, or amino group reacts with the unreacted isocyanate of the prepolymer to produce the polymerization product, 
wherein the anionic polysaccharide is selected from the group consisting of hyaluronic acid, a glycosaminoglycan, alginate, carboxymethylcellulose, carboxymethylamylose, chondroitin-6-sulfate, dermatin sulfate, salts thereof, and mixtures thereof.

11. (Cancelled) 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: the closest prior art is Hinz (DE 19546371)(IDS Reference).  The prior art, while teaching prepolymer compositions with several of the instantly claimed limitations, does not teach or motivate one to arrive at the polymerization product, with the particularly specified components, as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611